Order entered February 18, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-01049-CV

     IN RE ALEXANDER GUEVARA AND JOSE ALFREDO GUEVARA, Relators

               Original Proceeding from the County Court at Law No. 4
                                Dallas County, Texas
                        Trial Court Cause No. CC-17-05364-D

                                      ORDER
                      Before Justices Myers, Molberg, and Nowell

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   LANA MYERS
                                                       JUSTICE